 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining : All truckdrivers, helpers, warehousemen, and general plant employees at theEmployer's Cozad, Nebraska, plant, excluding all cuttermen and load-ermen, office and clerical employees, professional employees, guards,and supervisors as defined in the Act.5.Cuttermen are employed approximately 6 months of a year inharvesting alfalfa, as described above.Generally, they are assignedto work in the Employer's plant during those months in which noharvesting can be done.The record does not disclose the exact divi-sion of their time between agricultural and nonagricultural work.On the other hand, loadermen are engaged on a year-round basis inloading operations and they are assigned to work in the Employer'splant on an intermittent basis, depending upon the state of the weather.Thus, because loadermen spend less than 50 percent of their time innonagricultural work, it is clear that they are not eligible to vote inthe election.However, it appears that some cuttermen may have sucha substantial interest in the election as to be the basis for permittingthem to vote therein. In accordance with usual Board policy, onlythose cuttermen who were assigned to work in the Employer's plantduring at, least half of the number of weeks in which they worked in1950 shall be eligible to vote.8[Text of Direction of Election omitted from publication in thisvolume.]sWCAU,Inc.,93 NLRB 1003;LibbyMcNeill&Libby,90 NLRB 279;Delaware Broad-caeting Company,82 NLRB 727.LIBERTYCoRKCo.,INC.'andUNITEDRUBBER, CORK,LINOLEUM&PLASTIC WORKERS OF AMERICA,CIO, PETITIONER.Case No. 4-RC-1159.September 4 1951Decisionand Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National-LaborRelations Act, a hearing was held before Harold X. Summers, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1 The petitionand other formal papers were amended at the hearing to show the correctname of the Employer.96 NLRB No. 53. LIBERTY CORK CO., INC.1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within the.meaning of the Act : All production and maintenance employees atthe Employer's Butler, New Jersey, plant, excluding office and clericalemployees, guards,' and supervisors, as defined in the Act.5.The Employer contends that certain employees quit their jobson April 9, 1951, and, accordingly, that they are not eligible to votein the election directed herein.The Petitioner contends that suchemployees are on strike.The record reveals that on the morning ofApril 9, 1951, a majority of the Employer's employees stopped work-ing and demanded an increase in pay.The employees repeated thisdemand to the Employer's general manager, who was immediatelysummoned to the plant. In the alternative, the employees proposedthat they be given a new supervisor.No agreement having beenreached after several hours of discussion, a majority of the Employer'semployees walked out of the plant and returned to their homes.At8 on the morning of April 11, 1951, a picket line was set up outsidethe plant, and at 11 on the same morning the Employer received thePetitioner's demand for recognition.The Employer presented wit-nesses who testified that some of the employees said that they were'quitting at the time they walked out of the plant and that they re-quested certificates of unemployment from the Employer for the pur-2 At the hearing,the Employersought to attack the Petitioner'sshowing of interest,contending that the employees upon whose designationsthe Petitionerrelies had quit andwere no longer its employees.The Board has frequently held that,the adequacy of apetitioner's showing of interest is a matterfor administrativedetermination and does notconstitute a litigableissue.J P.Stevens& Co, Inc,93 NLRB 1513;0. D. Jennings &Company,68NLRB 516.For the reasons stated in paragraph numbered 5,below, wefind that theemployees referredto by the Employerdid not quit their jobs.Moreover,we have administratively determinedthat the Petitionerhas made an adequate showingof interest8The parties disagree as to the statusof CharlesRemboy, whothe Petitionercontendsshould be excludedfrom the unit upon the ground that he is a guard within the meaningof the Act.This employee normallyworksan 8-hour. shift as a production employee.Hehas been furnished with a roomat the plantin exchangefor watching the plant duringhis off hoursAlthough the Employercontends,and we agree,that the timespent in goingout for his meals and in sleepingshould not be countedin determiningthe amount of timespent on guard duties(cf.Rokey v Day & Zimmerman,157 F 2d 734 (C A 8, 1946)),the record does not disclosehow much ofthe balanceof histime is spent in guarding theplant.Accordingly,we shall make no final determination as to his unit placement Ifhe spends more than 50 percent of his working time in guardingthe plant,he will beexcluded from the unit as a guard.Wiley btfg, Inc,92 NLRB 40,Lake SuperiorDistrictPower Company,87 NLRB 8, footnote 19..974176-52-vol 96-25 '6 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDpose of receiving unemployment compensation.However, the Em-ployer refused -to give the employees the requested notices of termi-nation of employment.Furthermore, the Employer admitted that itdid not consider those employees who returned to the plant soon afterwalking out as having quit.We believe that the evidence that theemployees quit is outweighed by the evidence indicating that the walk-out was a concerted effort of the employees to obtain higher wages orchanged working conditions by a withdrawal of their services.Ac-cordingly, we find that such employees did not quit on April 9, 1951,but went on strike.4The Employer further contends that no election should be directedbecause the action of certain employees in going on strike withoutgiving prior notice was illegal and unauthorized. In support of itscontentions, the Employer also offered to prove that picketing of theplant resulted in coercion of employees in the exercise of privileges,granted under Section 7 of the Act.With regard to the first groundadvanced by the Employer in support of its contention, we note thata strike is not illegal or of a "wildcat" nature merely because it wascalled without prior notice to the Employer.5No other basis forconcluding that the strike action was illegal has been advanced by theEmployer.To the extent that picketing activities may have resultedin coercion of employees, as the Employer offered to prove, we findthat evidence with regard thereto is inadmissible under our well-estab-lished practice of excluding evidence of unfair labor practices in repre-sentation proceedings.6We also note that no unfair labor practicecharges have been filed against the Petitioner.The Board has fre-quently declined to withhold an election solely because of the existenceof a current economic strike.7Accordingly, we reject the Employer'scontention that no election should be directed at this timesWe shall direct the holding of an election, permitting all, employeesto participate who were employed during the payroll period immedi-ately preceding-the date of this direction.All persons hired sinceApril 9, 1951, the date of the strike, and all strikers shall be presump-tively eligible to vote, subject to challenge .9The challenged ballotsshall not be counted unless they affect the results of the election, in4Andrews Company,87 NLRB 379, 393-395;Pacific Powder Company,84 NLRB 280,283;Electric Auto-Lite Company,80 NLRB 1601, 1605-1607° J. A Bentley Lumber Company,83 NLRB 803, 811, footnote 13.°Parts-Belk Company of Elizabethton,77 NLRB 429.TWestern Auto Supply Company,91 NLRB No 24;Coco line Products, Inc, 79NLRB"1426, 1429;The Pipe Machinery Company, 76NLRB 247, 249-250°RobertsFag Company,88 NLRB 1150, footnote 1.°Nothing in the direction herein issued should be construed as indicating that theBoard has prejudged in any respect any of the questions which may be drawn into issueby a challenge to the eligibility of certain voters, including such questions as whether (1)a new employee is a permanent replacement, (2) a striking employee has been validlyreplaced, or (3) any employee's position no longer exists by reason of its permanentdiscontinuance or economicreasons.- EMHART MANUFACTURING COMPANY375,which case the question as to which of these ballots shall be openedand counted will await further investigation concerning the employ-ment status of the .affected individuals.[Text of Direction of Election omitted from publication in thisvolume.]EMHART MANUFACTURING COMPANYandDISTRICT104,INTERNATIONALAssocIATIONOFMACHINISTS, AFL, PETITIONER.Case No. 1-BC--2229.September 25,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George A. Sweeney, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.,3.The question concerning representation :During July 1950, th a Employer and the Intervenor executed acollective bargaining agreement, effective from July 31, 1950, to July31, 1953, covering all pi oduction and maintenance employees in theE nployer's SStonington, Connecticut, plant.The Intervenor and the-E nployer contend that his agreement is a bar to this proceeding.The Stonington plant was formerly owned and operated by theUniversalWinding Company as a foundry and machine shop. The.Employer purchased the plant in July 1950, removed all equipment.except the foundry, and altered the plant to permit plastic moldingoperations in addition to the foundry operations.Plastic operations,,however, did not commence until early in 1951.At the time the agree-ment was executed, there were approximately 70 foundry and 8 maiin_-tenance employees in the plant. Since then, the number of employeeshas been increased to approximately 90 employees in the foundry and.1Local 163,International Molders and Foundry Workers Union of North America, AFL,,herein called the Intervenor,was permitted to intervene at the hearing on. the hasia>oran existing contract with the Employer.96 NLRB No. 48.